Exhibit 10.6

 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7
New York, NY 10011

 

Ladies and Gentlemen:

 

Health Sciences Acquisitions Corporation 2 (the “Company”), a blank check
company formed for the purpose of acquiring one or more businesses or entities
(a “Business Combination”), intends to register its securities under the
Securities Act of 1933, as amended (“Securities Act”), in connection with its
initial public offering (“IPO”), pursuant to a registration statement on Form
S-1 (“Registration Statement”).

 

HSAC 2 Holdings, LLC (the “Sponsor”) hereby commits that it will purchase (i) an
aggregate of 1,500,000 whole warrants of the Company (“Private Warrants”), each
Private Warrant entitling the holder thereof to purchase one Ordinary Share of
the Company, par value $0.0001 per share (the “Ordinary Shares”), at $1.00 per
Private Warrant, for an aggregate purchase price of $1,500,000 (the “Private
Warrant Purchase Price”) and (ii) an aggregate of 450,000 Ordinary Shares
(“Private Shares”), at $10.00 per Ordinary Share, for an aggregate purchase
price of $4,500,000 (the “Private Share Purchase Price”).

 

At least twenty-four (24) hours prior to the beginning of the road show relating
to the IPO, the Sponsor will cause the Private Share Purchase Price and the
Private Warrant Purchase Price to be delivered to Loeb & Loeb LLP (“Loeb”), as
escrow agent and counsel for the Company.

 

The consummation of the purchase and issuance of the Private Shares and Private
Warrants shall occur simultaneously with the consummation of the IPO.
Simultaneously with the consummation of the IPO, Continental Stock Transfer &
Trust Company (“Trustee”) shall deposit the Private Share Purchase Price and
Private Warrant Purchase Price, without interest or deduction, into the trust
fund (“Trust Fund”) established by the Company for the benefit of the Company’s
public shareholders as described in the Registration Statement. If the Company
does not complete the IPO within ten (10) days from the date of this letter, the
Private Share Purchase Price and Private Warrant Purchase Price (without
interest or deduction) will be returned to the Sponsor. 

 

Each of the Company and the Sponsor acknowledges and agrees that Loeb is serving
hereunder solely as a convenience to the parties to facilitate the purchase of
the Private Shares and Private Warrants and Loeb’s sole obligation under this
letter agreement is to act with respect to holding and disbursing the Private
Share Purchase Price and Private Warrant Purchase Price as described above. Loeb
shall not be liable to the Company, Chardan or the undersigned or any other
person or entity in respect of any act or failure to act hereunder or otherwise
in connection with performing its services hereunder unless Loeb has acted in a
manner constituting gross negligence or willful misconduct. The Company and the
undersigned shall indemnify Loeb against any claim made against it (including
reasonable attorney’s fees) by reason of it acting or failing to act in
connection with this letter agreement except as a result of its gross negligence
or willful misconduct. Loeb hereby agrees that it shall not have any right,
title, interest or claim of any kind in or to any monies that may be set aside
in the Trust Fund (“Claim”) and hereby waives any Claim it may have in the
future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 



 

 

Additionally, the Sponsor agrees:

 

  ● to vote the Private Shares in favor of any proposed Business Combination;

 

  ● not to propose, or vote in favor of, an amendment to the Company’s Amended
and Restated Memorandum and Articles of Association that would affect the
substance or timing of the Company’s obligation to redeem 100% of the Company’s
Ordinary Shares sold in the IPO if the Company does not complete an initial
Business Combination within 24 months from the closing of the IPO, unless the
Company provides the holders of Ordinary Shares sold in the IPO with the
opportunity to redeem their Ordinary Shares upon approval of any such amendment
at a per-share price, payable in cash, equal to the aggregate amount of the
Trust Fund, including interest earned on Trust Fund and not previously released
to the Company to pay the Company’s franchise and income taxes, divided by the
number of then outstanding Ordinary Shares sold in the IPO;

 

  ● not to convert any Private Shares into the right to receive cash from the
Trust Fund in connection with a shareholder vote to approve either a Business
Combination or an amendment to the provisions of the Company’s Amended and
Restated Memorandum and Articles of Association, and not to tender the Private
Shares in connection with a tender offer conducted prior to the closing of a
Business Combination;

 

  ● the Sponsor will not participate in any liquidation distribution with
respect to the Private Shares or Private Warrants (but will participate in
liquidation distributions with respect to any Ordinary Shares purchased by the
Sponsor in the IPO or in the open market) if the Company fails to consummate a
Business Combination;

 

  ● that the Private Shares and Private Warrants and underlying securities will
not be transferable until after the consummation of a Business Combination
except (i) to the Company’s pre-IPO shareholders, or to the Company’s officers,
directors, advisors and employees, (ii) to the Sponsor’s affiliates or its
members upon its liquidation, (iii) to relatives and trusts for estate planning
purposes, (iv) by virtue of the laws of descent and distribution upon death, (v)
pursuant to a qualified domestic relations order, (vi) by private sales at
prices no greater than the price at which the Private Warrants were originally
purchased or (vii) to the Company for cancellation in connection with the
consummation of a Business Combination, in each case (except for clause vii)
where the transferee agrees to the terms of the transfer restrictions; and

 

2

 

 

  ● the Private Shares and Private Warrants will include any additional terms or
restrictions as is customary in other similarly structured blank check company
offerings or as may be reasonably required by the underwriters in the IPO in
order to consummate the IPO, each of which will be set forth in the Registration
Statement.

 

The Sponsor acknowledges and agrees that the purchaser of the Private Shares and
Private Warrants will execute agreements in form and substance typical for
transactions of this nature necessary to effectuate the foregoing agreements and
obligations prior to the consummation of the IPO as are reasonably acceptable to
the Sponsor, including but not limited to an insider letter.

 

The Sponsor hereby represents and warrants that:

 

  (a) it has been advised that the Private Shares and Private Warrants have not
been registered under the Securities Act;

 

  (b) it will be acquiring the Private Shares and Private Warrants for its
account for investment purposes only;

 

  (c) it has no present intention of selling or otherwise disposing of the
Private Shares or Private Warrants in violation of the securities laws of the
United States;

 

  (d) it is an ‘“accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act;

 

  (e) it has had both the opportunity to ask questions and receive answers from
the officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

  (f) it is familiar with the proposed business, management, financial condition
and affairs of the Company;

 

  (g) it has full power, authority and legal capacity to execute and deliver
this letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

  (h) this letter constitutes its legal, valid and binding obligation, and is
enforceable against it.

 

This letter agreement constitutes the entire agreement between the Sponsor and
the Company with respect to the purchase of the Private Shares and Private
Warrants, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to the same.

 

3

 

 

  Very truly yours,         HSAC 2 HOLDINGS, LLC         By: /s/ Alice Lee  
Name: Alice Lee   Title:    Director

 

Accepted and Agreed:   HEALTH SCIENCES ACQUISITIONS CORPORATION 2   By: /s/
Roderick Wong     Name: Roderick Wong     Title:  Chairman & Chief Executive
Officer        

 

 

 



 

 